 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   DARREN VINCENT FORD,                      )   No. LA CV 19-09508-VBF FFM
                                               )
12                       Petitioner,           )   ORDER SUMMARILY
13        v.                                   )   DISMISSING PETITION
                                               )   WITHOUT PREJUDICE FOR
14                                                 LACK OF SUBJECT-MATTER
     WARDEN JOHNSON,                           )   JURISDICTION
15                                             )
                         Respondent.           )
16                                             )
17
18         On October 28, 2019, Petitioner Darren Vincent Ford (“Petitioner”), a state
19   prisoner incarcerated at the California State Prison in Lancaster, California, filed a
20   Petition for Writ of Habeas Corpus by a Person in State Custody, pursuant to 28 U.S.C.
21   § 2254. (Dkt. No. 1).
22         The Petition does not challenge Petitioner’s underlying conviction or the duration
23   of Petitioner’s confinement. Rather, the Petition alleges that Petitioner’s constitutional
24   rights were violated by the Accounting Department of the California Department of
25   Corrections and Rehabilitation. (Id. at 2-5).
26         The Writ of Habeas Corpus is limited to attacks upon the legality or duration of
27   confinement. Crawford v. Bell, 599 F.2d 890, 891 (9th Cir. 1979) (citing Preiser v.
28   Rodriguez, 411 U.S. 475, 484-86 (1973)). Accordingly, claims that neither “necessarily

                                                     1
 1   imply the invalidity of a conviction” nor “necessarily spell speedier release” are not
 2   cognizable on habeas. Blair v. Martel, 645 F.3d 1151, 1157 (9th Cir. 2011) (citing
 3   Skinner v. Switzer, 131 S.Ct. 1289, 1298–1299 & n.13 (2011)).
 4         Petitioner’s claims are not cognizable on federal habeas. Because the Petition
 5   ostensibly attacks the legality of a decision of the California Department of Corrections
 6   and Rehabilitation and the actions of prison accounting staff, they may be appropriate
 7   under 42 U.S.C. § 1983. However, as they neither implicate the validity of Petitioner’s
 8   conviction nor necessarily spell Petitioner’s speedier release, they are not cognizable
 9   under 28 U.S.C. § 2254. Petitioner’s claims do not challenge the imposition of
10   restitution as part of his sentence. However, even if they did, such claims would not be
11   cognizable in a federal habeas petition. Bailey v. Hill, 599 F.3d 976, 981-82 (9th Cir.
12   2010); United States v. Thiele, 314 F.3d 399, 400 (9th Cir. 2002) (claim challenging a
13   restitution fine is not cognizable basis for habeas relief because such claims do not
14   challenge the validity or duration of confinement); United States v. Kramer, 195 F.3d
15   1129, 1130 (9th Cir. 1999) (same).
16         The Ninth Circuit has stated that a district court may construe a habeas petition to
17   plead a civil rights claim after notifying the prisoner and obtaining his informed consent.
18   Nettles v. Grounds, 830 F.3d 922, 935-36 (9th Cir. 2016) (en banc). However, the Court
19   declines to do so in this case. As an initial matter, prisoner civil rights actions are
20   subject to different requirements (and higher filing fees) than are federal habeas
21   proceedings. It is not apparent that Petitioner is willing or able to meet those
22   requirements and pay those higher filing fees. Moreover, the Petition names the warden
23   of the prison in which Petitioner is incarcerated as respondent; however, it is not at all
24   clear that, under these facts, Petitioner would (or even could) name the warden as a
25   defendant in a civil rights action. Accordingly, the Court declines to construe the instant
26   Petition as a civil rights complaint.
27   ///
28   ///

                                                    2
 1         Based on the above discussion and pursuant to Rule 4 of the Rules Governing
 2   Section 2254 cases in the United States District Court, it is therefore ordered that this
 3   action be dismissed without prejudice.
 4
 5   DATED: DECEMBER 17, 2019
 6
 7
                                                          VALERIE BAKER FAIRBANK
 8                                                         United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
